Citation Nr: 0923983	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  02-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran's son, A. E., may be recognized as the 
Veteran's child for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1996, with nine months and 17 days of prior active service.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the VA 
Regional Office (RO) in Montgomery, Alabama.

The claim on appeal was initially denied by the Board in a 
July 2004 decision.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in April 2005, the Veteran and the VA General 
Counsel filed a joint motion to vacate and remand the 
decision.  This motion was granted in a May 2005 Court order, 
and the case is again before the Board.  The Board 
subsequently remanded this case in August 2005 and December 
2007.


FINDINGS OF FACT

1.  The Veteran's son, A.E., was born in November 1983.

2.  A. E. attended home-based schooling from August 2001 to 
July 2002 and received a diploma from A Beka Academy, but the 
record does not demonstrate the enrollment and attendance 
requirements under Alabama state law were met in this 
instance.


CONCLUSION OF LAW

From the anniversary of the birth of the Veteran's son, A. 
E., in November 2001, the criteria for A.E. to be recognized 
as the Veteran's child for VA purposes have not been met.  
38 U.S.C.A. §§ 101(4)(A), 104 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.57, 3.667 (2008); VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iii, Chapter 6, Section A, 
Topic 3 (November 26, 2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

The provisions of 38 C.F.R. § 3.667 provide that pension or 
compensation may be paid after a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved educational 
institution.  Additionally, the requirements of 38 U.S.C.A. § 
101(4)(A) and 38 C.F.R. § 3.57 state that a "child" is a 
member of the veteran's household who is between the ages of 
18 and 23 and pursuing a course of instruction at an 
"approved educational institution."  See 38 U.S.C.A. § 
101(4)(A)(iii).  

The Board observes that the regulation governing home-based 
schooling has been substantially revised during the pendency 
of this appeal.

In VAOPGCPREC 3-98 (March 19, 1998), the VA General Counsel 
concluded that a home-school program is not an educational 
institution within the meaning of 38 U.S.C.A. §§ 
101(4)(A)(iii) and 104(a).  This opinion led to an amendment 
of 38 C.F.R. § 3.57(a)(iii) to specifically exclude home 
school programs from the types of educational endeavors which 
qualified persons between the ages of 18 and 23 to have 
continued recognition as a dependent child.  See 65 Fed. Reg. 
12,116 (March 8, 2000).

During the course of this appeal, in Theiss v. Principi, 18 
Vet. App. 480 (2004), the United States Court of Appeals for 
Veterans Claims (Court) invalidated the above-cited VA 
General Counsel opinion and implementing regulation, as both 
constituted substantive, legislative rules (not mere 
interpretative rules) that were not properly promulgated and, 
thus, were invalid.  In short, the Court determined that home 
school programs were not excluded as "educational 
institutions."

Following Theiss, 38 C.F.R. § 3.57 was amended.  See 72 Fed. 
Reg. 6959 (February 14, 2007).  The current version of 38 
C.F.R. § 3.57(a)(iii) indicates that the term "educational 
institution" means a permanent organization that offers 
courses of instruction to a group of students who meet its 
enrollment criteria, including schools, colleges, academies, 
seminaries, technical institutes, and universities.  The term 
also includes home schools that operate in compliance with 
the compulsory attendance laws of the States in which they 
are located, whether treated as private schools or home 
schools under State law.  The term "home schools" is 
limited to courses of instruction for grades kindergarten 
through 12. 

Following Theiss, VA also issued Fast Letter 04-24 in October 
2004 to provide directives regarding affected cases.  This 
letter indicates that an evaluation was to be made on a case-
by-case basis, and provides the following two-step analysis 
to use in determining whether the additional amount could be 
paid based on school attendance: (1) Is the home school 
program an "educational institution" based on its purpose, 
structure, and similarities to recognized educational 
institutions?  If yes, VA would conclude that a particular 
home school program was an "educational institution" and 
would proceed to step two.  If not, VA could not establish 
the program as an "educational institution" and the claim 
would be denied.  (2) Is the institution "approved"?  If 
yes, the additional amount could be granted.  If not, the 
claim would be denied.

Fast Letter 04-24 also contains a discussion of what is an 
"educational institution."  It stated that an educational 
institution in an institution for the teaching and 
improvement of its students or pupils.  An educational 
institution could be a school, seminary, college, university, 
or other educational facility.  In order to determine if a 
home school program is an educational institution, the 
claimant was required to submit documentation showing: the 
program's purpose, the program's structure, and the program's 
type of accreditation.  In the Fast Letter, it was noted that 
accreditation/approval could vary by state, and the Fast 
Letter then addressed what evidence was necessary to consider 
an institution as approved.  The Fast Letter indicated that 
documentation should be requested which showed that the home 
school program was approved by: (1) the authority established 
within the State for establishing educational standards, or 
(2) an institution or State authority recognized by VA to be 
equally as competent to determine such standards as such 
State authority.  If no documentation was provided to 
determine accreditation/approval, the claim would be denied.  
The Board notes that this fast letter was subsequently 
rescinded by Fast Letter 06-02, dated March 1, 2006.


Under VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iii, Chapter 6, Section A, Topic 3 (November 26, 
2007), a home school program may be considered an approved 
course of instruction if the program can be considered an 
educational institution, and is approved by the state of 
residence.  An "educational institution" is an institution 
for the teaching and improvement of its students.  To 
determine whether a home school program is an educational 
institution, the claimant must submit a statement or evidence 
showing the program's purpose and structure.  A separate 
statement regarding the program's purpose and structure will 
not be required if the documentation from the State includes 
this information.  To establish that a home school program is 
approved for VA purposes, the claimant must provide 
documentation indicating that the home school program is 
approved by the authority established within the State for 
determining educational standards, or by an institution 
recognized by VA to be equally competent to determine such 
standards as a State authority.  Benefits based on attendance 
in a home school program may not be granted if the claimant 
cannot submit the documentation from the State.

The Board observes that the changes cited above only use 
"approve" language.  The changes do not indicate that 
accreditation of the home school program is required by VA.   
The Board also notes that VA regulations do not dictate what 
the requirements for State approval are, only that the 
educational institution be approved by the State.

As described below, the Veteran utilized a church-based 
program for home schooling.  Alabama law does not include a 
statute specifically addressing home schooling, although its 
laws do address church schools.

Under ALA. CODE § 16-28-1(2), the definition of "church 
school" includes only such schools as offer instruction in 
grades kindergarten through grade 12, or any combination 
thereof including the kindergarten, elementary, or secondary 
level and are operated as a ministry of a local church, group 
of churches, denomination, and/or association of churches on 
a nonprofit basis which do not receive any state or federal 
funding.

Under ALA. CODE § 16-28-3, every child between the ages of 
seven and 16 years shall be required to attend a public 
school, private school, church school, or be instructed by a 
competent private tutor for the entire length of the school 
term in every scholastic year.  However, every child 
attending a "church school," as defined in § 16-28-1, is 
exempt from the requirements of this section, provided that 
such child complies with enrollment and reporting procedure 
specified in § 16-28-7.  

ALA. CODE § 16-28-7 contains specific requirements for 
attendance at a church school.  The enrollment and attendance 
of a child in a church school shall be filed with the local 
public school superintendent by the parent, guardian or other 
person in charge or control of the child on a form provided 
by the superintendent or his agent which shall be 
countersigned by the administrator of the church school and 
returned to the public school superintendent by the parent.  
Should said child cease attendance at a church school, the 
parent, guardian, or other person in charge or control of the 
child shall by prior consent at the time of enrollment direct 
the church school to notify the local public school 
superintendent or his agent that said child no longer is in 
attendance at a church school.

III.  Factual background

A VA Form 21-674 (Request for Approval of School Attendance) 
dated September 28, 2001 and signed by the Veteran was 
received by the RO on October 2, 2001.  This form contained 
the information that the student started or was expected to 
start the course on June 30, 2001 and was expected to 
graduate on June 30, 2001.  The accompanying page of 
information from A Beka Academy, however, gives the start 
date for A.E. as September 3, 2001.  In March 2006, the 
Veteran submitted a VA Form 21-674 (JF) (Request for Approval 
of School Attendance) dated September 28, 2001 containing the 
information that the home-based schooling program at issue 
was through A Beka Academy, with a starting date of August 
17, 2001 and an ending date of July 17, 2002.  The 18th 
birthday of A. E. (November 2001) occurred during this 
period.

The claims folder also contains a copy of an August 2007 
letter signed by the Assistant Principal of A Beka Academy, 
which was submitted by the Veteran in September 2007.  This 
letter discusses the enrollment of D.E. from August 2005 and 
his graduation in June 2006, but this information has been 
stricken.  Handwritten notations changed the student's name 
to A.E., the enrollment date to "Aug 1998," and the 
graduation date to "Jun 2002."  This letter also contains 
the information that the A Beka Academy DVD Program 1 was 
accredited by the Florida Association of Christian Colleges 
and Schools, the Commission on International and Trans-
Regional Accreditation, and the Southern Association of 
Colleges and Schools Council on Accreditation and School 
Improvement.  The claims file also contains A.E.'s July 2002 
high school diploma from A Beka Academy.

In its December 2007 remand, the Board cited to the 
provisions of ALA. CODE §§ 16-28-1 and 16-28-7 and noted that 
the record did not include documentation of whether A Beka 
Academy qualified as a "church school," or whether 
attendance at A Beka Academy was properly filed with the 
local public school superintendent.  The Board requested that 
the Veteran be notified of the evidence needed to 
substantiate his claim in this regard.

Subsequently, in a January 2008 notice letter, the Appeals 
Management Center (AMC) in Washington, DC requested 
additional evidence, citing to laws and regulations including 
ALA. CODE §§ 16-28-1 and 16-28-7.  

In a letter received in March 2008, the Veteran responded 
that he had attempted to obtain a copy of the form that he 
submitted to the local superintendent of schools to meet the 
requirements of the law.  However, the Limestone County, 
Alabama school system no longer had that record.  Rather, the 
school system only maintained records for five years, and, 
since the record was filed in 2001, it had been purged.  The 
Veteran noted that "[t]his fact may be substantiated with" 
the individual maintaining records with the Limestone County 
schools, but he did not specifically suggest that this 
individual or any other employees of Limestone County could 
corroborate that the record was actually filed in the first 
place.

In a February 2009 Supplemental Statement of the Case, the 
AMC continued the denial of the Veteran's claim on the basis 
that there was insufficient documentation of (1) whether A 
Beka Academy qualified as a "church school" under Alabama 
law and (2) whether A. E.'s enrollment and attendance in A 
Beka Academy was properly filed with the local public school 
superintendent.

III.  Analysis

Even assuming, without conceding, that the A Beka Academy 
qualifies as a "church school" under Alabama Law, it is 
stated in ALA. CODE § 16-28-7 that the enrollment and 
attendance of a child in a church school shall be filed with 
the local public school superintendent by the parent, 
guardian or other person in charge or control of the child on 
a form provided by the superintendent or his agent which 
shall be countersigned by the administrator of the church 
school and returned to the public school superintendent by 
the parent.  

In this case, however, there is no confirmation from the 
record that the requirements of § 16-28-7 were met.  While 
the Veteran has asserted that the proper filings were made 
with Limestone County in this case, he has also reported that 
the records of such filings have been purged by the county 
school system because a five-year period has passed.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek to 
obtain that which does not exist).  The Veteran is 
essentially reporting that the documentation does not exist; 
unfortunately, it does not appear that the Veteran has kept a 
copy of the needed documentation himself.  

Absent the required documentation, the Board is unable to 
reach the conclusion that enrollment and attendance in A Beka 
Academy were properly filed with the local public school 
superintendent, and the requirements of § 16-28-7 have not 
been met.  As indicated above, 38 C.F.R. § 3.57(a)(iii) 
addresses home schools that operate in compliance with the 
compulsory attendance laws of the States in which they are 
located.  

In the absence of evidence of compliance with the applicable 
state law, the Board is unable to find that the program 
through A Beka Academy met the criteria of 38 C.F.R. § 
3.57(a)(iii).  Accordingly, the Veteran's son, A. E., may not 
be recognized as the Veteran's child for VA purposes, and the 
appeal is denied.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board is aware that the above laws and regulations have 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Regardless of whether the present case is among 
those contemplated by Smith, the Board observes that the 
Veteran was furnished with notice letters addressing the 
specific criteria required to substantiate this claim in 
February 2006 and January 2008, with his case subsequently 
readjudicated in a February 2009 Supplemental Statement of 
the Case.

The Board is also not aware of any evidentiary development 
that has not been accomplished in this case.  As noted above, 
the Veteran was contacted regarding the attendance of A. E. 
in the program in question, but he reported that 
documentation of filing of enrollment and attendance was no 
longer available.  The absence of proof of attendance renders 
any further action (i.e., contacting the requisite state 
authorities) to determine whether the program at issue 
constitutes a "church school" under Alabama law 
unnecessary, as the requirements of 38 C.F.R. § 3.57(a)(iii) 
would not be met regardless of whether or not A Beka Academy 
was deemed a "church school."  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

As the Veteran's son, A. E., may not be recognized as the 
Veteran's child for VA purposes, the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


